We concur in the judgment, not only for the reasons above stated, but for an additional reason. [7] It does not appear that when Mr. Phillips, as an attorney at law, appeared as attorney for the defendants, his right so to do was dependent exclusively upon the authorization contained in the note. The fact that the defendants were not served with summons does not prove that they were not informed in advance that the action would be instituted. In the absence of evidence to the contrary, it should be presumed that they directly instructed Phillips to appear for them.